                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DEVIN EUGENE ANDERSON,

                  Petitioner,                            8:19CV520

      vs.
                                                     MEMORANDUM
NEBRASKA MENTAL HEALTH                                AND ORDER
BOARD,

                  Respondent.


       This matter is before the court on its own motion. Petitioner Devin Eugene
Anderson (“Anderson”) filed with the court a Petition for Writ of Habeas Corpus
pursuant to 28 U.S.C. § 2254. (Filing No. 1.) Anderson has another pending habeas
case in this court—Case No. 8:19CV172—in which the court ordered Anderson to
file an amended petition specifying whether he is challenging his current
placement at the Lincoln Regional Center or whether he is challenging his state
criminal conviction. (See Filing No. 8, Case No. 8:19CV172.) Upon examination,
the court believes Anderson’s pleading is more properly construed as an amended
petition intended for filing in Case No. 8:19CV172. Accordingly,

      IT IS ORDERED that:

      1.    The clerk of the court is directed to close this case for statistical
purposes.

       2.     The clerk of the court is directed to file Anderson’s habeas petition
(filing no. 1) as an amended habeas petition in case number 8:19CV172.
Dated this 9th day of December, 2019.

                                     BY THE COURT:

                                     s/ Richard G. Kopf
                                     Senior United States District Judge




                                 2
